Citation Nr: 9912888	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-44 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the coccyx.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the right hip.

3.  Entitlement to an increased rating for a disability of 
the lumbosacral spine and sacroiliac joints, currently rated 
40 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
iliopsoas bursitis of the left hip.

5.  Entitlement to a total compensation rating based on 
individual unemployability (IU).


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from March 1977 to 
January 1979.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from July 1995 and July 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  In April 1998, the RO 
increased the compensation rating for the veteran's 
disability of the low back to 40 percent from 20 percent 
effective from February 1995.  The veteran has continued his 
appeal for an increased rating.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of a fracture of the coccyx is not supported by 
cognizable evidence showing the claim is plausible or capable 
of substantiation, as there is no competent evidence showing 
a current diagnosis of residuals of a fracture of the coccyx.

2.  The RO initially denied entitlement to service connection 
for a disability of the right hip when it issued a rating 
decision in July 1979 that the veteran did not appeal.

3.  The veteran did not appeal a RO rating decision in June 
1982 that denied entitlement to service connection for a 
disability of the right hip. 

4.  The evidence received since the final unappealed June 
1982 rating decision does not bear directly or substantially 
upon the issue at hand, is essentially duplicative or 
cumulative, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

5.  The veteran's disability of the lumbosacral spine and 
sacroiliac joints is productive of not more than severe 
impairment with marked limitation of motion, muscle spasm and 
sciatica but without weakness, instability or fatigability or 
pronounced symptoms of intervertebral disc disease at this 
time.

6.  The veteran's left hip bursitis is currently manifested 
by minimal weakness and no more than slight limitation of 
motion and the complaint of recurring pain, which combined 
are productive of no more than mild impairment.

7.  The veteran's bursitis of the left hip or his disability 
of the lumbar spine and sacroiliac joints has not rendered 
the veteran's disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care to such an extent as to render 
impractical the application of regular schedular standards.

8.  The veteran has completed the equivalent of a ninth grade 
education and last worked in 1994 as a painter; and has 
reported no other occupational training of significance.

9.  The veteran's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, are sufficiently disabling to render 
him unable to obtain and retain all kinds of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a fracture of the coccyx is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  Evidence received since the June 1982 decision wherein 
the RO denied the veteran's claim of entitlement to service 
connection for a disability of the right hip is not new and 
material, and the claim for service connection is not 
reopened.  38 U.S.C. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (1998).

3.  The criteria for an evaluation in excess of 40 percent 
for a disability of the lumbosacral spine and sacroiliac 
joints have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.71a, 
Diagnostic Codes 5293, 5295 (1998).

4.  The criteria for a 10 percent disability evaluation 
iliopsoas bursitis of the left hip have been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5253 
(1998).

5.  The criteria for entitlement to a total compensation 
rating based on IU have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Fracture of the Coccyx

Factual Background

The veteran's service medical records show that he reported 
recurrent back pain on the separation medical examination in 
late 1978 that an examiner in elaborating upon the medical 
history mentioned as low back pain.  On the clinical 
examination a normal spine was reported.   Service connection 
has been established for a disability of the low back rated 
as chronic lumbosacral strain with herniated nucleus pulposus 
L5-S1 with degenerative disc disease and degenerative joint 
disease of the sacroiliac joint.

VA medical records show that on an examination in June 1979, 
an X-ray of the veteran's lumbosacral spine was reported as 
normal and there was no reference to the coccyx.  On 
reexamination in February 1982 an X-ray was reported as 
showing a normal coccyx.  In outpatient treatment reports in 
the early 1980's there are complaints of back pain and X-ray 
in 1980 reported as showing a normal pelvis.  In May 1986 
there is a reference for low back pain and history of coccyx 
fracture is reported in the diagnostic assessment.  Other 
outpatient records report in January 1989 history of old 
coccyx fracture and negative X-ray, in 1986 there is a 
reference to a healed coccyx fracture having been reported on 
an X-ray in late 1985.  A 1990 outpatient report mentioned an 
X-ray showing an old healed coccyx fracture.   

On a VA examination in 1992, the veteran reported that in 
service he was pinned against a wall and sustained a crushed 
tail bone and that the diagnosis of fracture coccyx was 
reported on a VA examination in 1979.  The examiner reported 
neither tenderness at the tip of the coccyx nor any palpable 
abnormality.  A recent X-ray was interpreted as showing 
possible old coccyx with negative now.  The diagnosis was 
normal sacrum/coccyx with no radiological evidence of old 
fracture.  VA examination in 1995 and 1996 did not report any 
diagnosis of coccyx fracture residuals.  Contemporaneous 
outpatient reports showing ongoing treatment for the 
veteran's service-connected low back disability mention a 
coccyx fracture by history.  

The veteran reported in late 1995 that he had been told he 
had a crushed coccyx and in 1996 he asserted that it was 
first identified within the "presumptive period" on 1980.  
In hearing testimony he recalled an injury in service and 
that coccyx fracture was reported in 1980 by a VA examiner.



Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter the Court) has held that if an 
appellant fails to submit a well grounded claim, VA is under 
no duty to assist him/her in any further development of the 
claim.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 5 Vet. 
App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for residuals of a fracture of the 
coccyx is not well grounded and must be denied.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim, that 
is, that a claim is plausible.  In view of the evidence, the 
Board finds that the veteran has not met this initial burden 
and as a result there is no further duty to assist the 
veteran in regard to the development of his claim.  There has 
been no evidence mentioned that would reasonably be viewed as 
probative in the determination of well groundedness but not 
as yet obtained.  
Nor has such evidence been reported since notice was given to 
the veteran and his representative that the appeal was being 
transferred to the Board.  Therefore, the Board finds that no 
additional assistance is required at this time.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

In connection with the development of the claim, the Board 
observes that the RO has obtained copies of numerous post 
service VA medical records and has made a diligent effort to 
obtain an adequate record of private medical treatment.  The 
records that have been obtained are comprehensive and appear 
to cover a long period of post service treatment.  There is 
also an extensive record reviewed by the Social Security 
Administration (SSA) in its determination in May 1996.

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Where the determinative issue involves causation or a medical 
diagnosis, as is the case in the veteran's claim, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions, provided in 
writing and testimony, cannot constitute cognizable evidence, 
as cognizable evidence is necessary for a well-grounded 
claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The veteran's lay assertion on a matter of medical causation 
or etiology would not be entitled to any favorable 
presumption in the well-grounded determination.  It is 
unfortunate that the veteran's service medical records are 
not available.  However, he cannot establish a well grounded 
claim without competent medical evidence showing current 
disability.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
There has been no medical opinion offered that the veteran 
currently has coccyx fracture residuals.

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis to find his claim well grounded.  
Espiritu.  Accordingly, as a well-grounded claim must be 
supported by competent evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for 
residuals of a fracture of the coccyx must be denied as not 
well grounded.

Significant is the absence of medical evidence of current 
coccyx fracture residuals.  In essence, a critical element 
missing is thwe diagnosis of current disability linked to the 
coccyx fracture that in this case requires probative medical 
evidence to well ground the claim.  The veteran's assertions 
regarding pertinent history are not competent and of no 
evidentiary value to well ground the claim.  Grottveit, 
supra; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  The Board must observe that coccyx fracture 
complaints have been reported but that comprehensive 
examination in 1992 directed to the injury found no 
residuals. 

No competent evidence has been submitted to establish coccyx 
disability currently.  The Board observes that the veteran 
has been granted service connection for a low back disorder.  
The Board considered and denied the veteran's claim on a 
different ground from the RO, and the appellant has not been 
prejudiced by the decision.  The RO adjudication accorded the 
appellant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground the claim for service connection for 
residuals of a fracture of the coccyx.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  As the claim for service connection is not 
well grounded, the doctrine of reasonable doubt is not 
applicable to the veteran's case.

II.  Disability of the Right Hip

Factual Background

The veteran's service medical records show that that in early 
1978 he was seen complaining of radiating right hip pain and 
the assessment was mild sciatica and muscle strain/pain.  
Later in 1978 a reevaluation included an X-ray that indicated 
no traumas history and was reported as showing an artifact.  
An examiner reported a full range of motion, no tenderness 
and intact neurological status.  The assessment was 
acetabular strain.  Normal lower extremities were reported on 
the clinical evaluation performed on the separation medical 
examination.  

The VA medical records show the veteran reported hip pain on 
examination in 1979 and that the X-ray was reported as 
normal.  The examiner reported full range of motion, no 
tenderness or edema.  The diagnosis was transient post-
traumatic pain, no disability.

The RO in July 1979 denied service connection and advised the 
veteran that his claim for a right leg disorder had been 
denied.  He sought to reopen the claim for aright leg 
disability in 1980 and was advised by the RO of the need to 
submit new and material evidence.  The next pertinent 
communication from the veteran regarding the right hip was 
received in late 1981.  

The VA medical records included outpatient treatment reports 
in mid 1980 that mention a recent normal X-ray of the right 
hip, and right lower extremity pain complaints associated 
with lumbosacral strain with radicular pain.  A VA examiner 
in 1982 reported normal hip flexion, rotation and sensory 
testing and noted findings were completely within normal 
limits.  The diagnosis was insufficient clinical evidence for 
a diagnosis of a chronic disorder or residuals of the right 
hip.

The RO in June 1982 denied service connection for a right hip 
disorder and provided the veteran notice by separate letter 
dated in June 1982.  He did not appeal the determination.

In connection with the application to reopen the claim 
received in 1995, additional VA medical records were received 
that showed normal hips reported on X-ray in 1989 in 
connection with evaluation of the veteran's hip and back pain 
complaints, a VA examination in 1991 that was unremarkable 
regarding the right hip, and several reports in 1994 showing 
hip and back pain complaints with examination showing full 
range of motion and an assessment of hip and back pain.  In 
1995 outpatient records report groin pain with hip flexion 
and right hip numbness and show an assessment of chronic low 
back pian with right sciatica.  A MRI in late 1995 was 
unremarkable regarding the right hip and a VA examination in 
1996 reported no diagnosis for the right hip.  An X-ray was 
reported as within normal limits with no significant 
degenerative changes and there was a full range of motion 
with some pain on testing.  The VA examiner noted that on MRI 
the hip joints showed no evidence of avascular necrosis or 
degenerative joint disease.  The record provided by SSA 
showed hip and low back pain complaints but no diagnosis of a 
right hip disability. VA examination in 1997 did not report a 
diagnosis for the right hip.  

At the RO hearing in 1996, the veteran reported pain in both 
hip joints for which he did not know the cause.  In his 
appeal he reported pain and discomfort from a right hip 
disability.


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. § 20.1103 (1998).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.  (West 1991)  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  


Analysis

The veteran seeks to reopen his claim for service connection 
for a disability of the right hip that the RO denied when it 
issued an unappealed rating decision in June 1982.  Although 
the claim was adjudicated in 1979 the notice to the veteran 
at that time did not clearly mention the right hip.  In any 
event the notice in 1982 was clear and no appeal was 
initiated at the time, although a decision on another issue 
at that time was appealed.  When a claim is finally denied by 
the RO, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (1998).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

Review of the RO's findings June 1982 show, in essence, that 
it found no competent medical evidence was of record of a 
right hip disorder.  The RO noted in its decision that the 
veteran had pain complaint but without objective findings.  

In the case at hand, the Board finds that new and material 
evidence has not been submitted regarding a disability of the 
right hip to warrant further consideration of his claim for 
service connection.  The specified basis of the RO denial in 
1982 is not changed materially by the additional evidence 
showing ongoing treatment for low back and hip pain 
complaints shown previously.  The evidence recently received 
is essentially cumulative of earlier evidence and does 
nothing to establish an existing disability of the right hip.   

This includes evidence of ongoing medical treatment 
supplemented with hearing testimony and extensive SSA records 
that did not refect a disability of the right hip and medical 
evaluation from 1997 that shows only currently diagnosed 
disability of the spine but offers no diagnosis of a 
disability of the right hip.  The record shows the veteran 
has a significant low back and sacroiliac disability and 
complaints of radiating pain that has been accounted for in 
the disability rating he receives.

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim.  The additional 
evidence regarding a disability of the right hip is 
cumulative thereby failing the first test.   The additional 
evidence does not offer any additional evidence on that issue 
as it offers no diagnosis of an existing disability of the 
right hip.  It relates to treatment many years after service 
but when the additional evidence is viewed with that 
previously of record is not new and material evidence as 
defined by the regulation, being duplicative or cumulative.  
It is not so significant that it must be considered in order 
to decide the merits of the claim fairly.  38 C.F.R. 
§ 3.156(a). 

The Board notes that the Court recently announced a three-
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a disability 
of the right hip, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171.


III.  Increased ratings

General Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

The following diseases listed under diagnostic codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

IIIa.  Disability of the lumbosacral spine and sacroiliac 
joints

Factual Background

The RO in June 1982 granted service connection for a low back 
disability that it rated as chronic lumbosacral strain and as 
noncompensable under Diagnostic Code 5295 criteria.  After a 
claim for increase was denied in early 1991, the veteran once 
again sought an increased rating in mid 1992 that ultimately 
was resolved favorably by a RO hearing officer's decision in 
1994 to grant a 10 percent rating under the previously cited 
rating scheme.  Thereafter further review was completed that 
resulted in an increased rating to 20 percent in January 1995 
and to 40 percent in July 1997 rating decisions respectively.  
After a reduction in the rating was implemented by the RO in 
July 1996, the 40 percent rating was restored retroactive to 
1995 by an RO rating decision in early 1998.

On a VA examination in 1992, the veteran stated he had worked 
as a painted three weeks in the past year and was currently 
in a rehabilitation program.  The examiner referred to clinic 
records that showed motor, deep tendon reflexes and sensory 
intact.  The veteran showed a normal heel-toe and tandem 
gait, no abnormal gait and the following range of motion: 
flexion of 90 degrees, extension of 35 degrees, lateral 
flexion of 40 degrees and rotation of 35 degrees.  The 
veteran was found to have normal straight leg raising of 90 
degrees, equal and active deep tendon reflexes, no obvious 
muscle atrophy and no listing to the side.  The diagnosis was 
chronic strain of the lumbosacral spine with small osteophyte 
of L4 with signs and symptoms as described.  The 
contemporaneous outpatient treatment reports through 1994 
showed ongoing low back pain complaints with muscle spasm and 
use of steroid injection to alleviate symptoms.

On a VA examination in May 1995, the veteran described 
radiating back pain and intermittent sciatic-like symptoms on 
the right side.  The examiner reported that a MRI in 1994 was 
consistent with central focal disc herniation at L5-S1 and a 
bulging ankylosing L4-5.  The range of motion showed flexion 
of 30 degrees, extension of 20 degrees, and rotation and 
lateral flexion each of 20 degrees bilaterally performed with 
a great deal of discomfort.  The straight leg raising was 
negative on the right, the major motor groups were intact and 
he had normal sensation to light touch in the L4-S1 
distribution and trace ankle reflex on the right and two plus 
on the left and in both knees.  The aforementioned radiology 
of the lumbar spine showed an impression of central focal 
disc herniation at L5-S1 which may be touching the S1 nerve 
roots and some extension into the left neural foramina on 
sagittal images and mild bulging anulus at L4-5.  An X-ray of 
the lumbar spine in 1995 was reported as showing minimal 
anterior osteophyte at the superior L4 of questionable 
significance and no change since a study in September 1991.  
The diagnosis was herniated nucleus pulposus L5-S1 with 
sciatica, degenerative disc disease.  

The examiner opined that the disc herniation with sciatica 
and chronic strain were the same condition as the disc 
herniation caused the chronic low back pain and the 
conditions were therefore related.  The examiner opined that 
the disc problem became apparent and was caused by the injury 
as described.  

After a review of the record as supplemented by the recent VA 
examination, the RO in July 1995 granted an increased rating 
of 40 percent under Diagnostic Code 5295-5293 criteria for 
the veteran's disability of the low back that it rated as 
chronic lumbosacral strain with herniated nucleus pulposus, 
L5-S1 with sciatica and degenerative disc disease.

A VA nerve conduction study and electromyography completed in 
January 1996 was reported as showing mild L5 nerve root 
irritation, minimal signs of acute denervation in the left 
gastroc, no evidence of reinnervation and no evidence of 
peripheral neuropathy.  In February 1996 a VA examiner 
reported that the veteran denied sciatica on the left side 
but reported some sciatica-like symptoms on the right side.  
The range of motion reported was described as very limited 
with flexion to 40 degrees, extension of 10-15 degrees, 
lateral flexion of 20 degrees bilaterally and rotation of 
150-20 degrees bilaterally and completed with a significant 
amount of pain.  The straight leg raising was positive with 
radiating pain at about 40 degrees on the left and negative 
sign on the right.  There was grossly normal motor strength 
of the lower extremity major motor groups and sensation to 
light touch bilaterally in the L4-S1 distribution.  The ankle 
and knee reflexes findings were consistent with those 
previously reported.    

The diagnosis was herniated nucleus pulposus L5-S1 with 
sciatica and bulging annulus L4-5 with persistent back pain, 
mild degenerative changes of the sacroiliac joints.  The 
examiner opined that the sacroiliac joint dysfunction was 
related to the lumbosacral disc disease because he veteran 
did sustain a severe crushing-type injury to the pelvis at 
the time of the back injury.

Upon review of the record as supplemented with the recent 
medical evaluation and other reports, the RO in July 1996 
reduced the rating for the veteran's low back disability to 
20 percent from August 1995 and added degenerative joint 
disease of the sacroiliac joints as a component of the 
disability. 

At a RO hearing in 1996 he veteran reported be needed 
medication for his back pain and used Canadian crutches for 
his pain that was present all the time.  

On a VA examination in 1997 the veteran complained of pain 
and spasm in the lower back aggravated by walking or just 
sitting still in a chair and pain in the left lower 
extremity.  He reported using crutches for about three years 
for balance and may use a cane to ambulate within the home.  
The examiner commented that the sacroiliac joint symptoms 
were not distinguishable from the low back symptoms.  He 
entered the examination using crutches and ambulating slowly.  
The veteran stated he was unable to straight leg elevate his 
legs from the table and was unable to do so with a cursory 
effort.  He was able to bend and straighten his legs to 60 
degrees and when sitting he could extent the legs to 85 
degrees.  He was unable to heel-toe walk and he made a 
minimal effort to flex forward to 20 degrees, extent to 10 
degrees, laterally rotate to 35 degrees and laterally flex to 
30 degrees.  The right and left patellar and Achilles 
reflexes were 1 to 2 plus and symmetrical and his sensory 
examination was intact to pinprick and light touch.  He could 
not perform toe touches.  The examiner reported that the 
veteran attempted to avoid forward or backward bending at all 
costs and he reported that this would provoke spasms.

The diagnosis was status post strain injury with a herniated 
nucleus pulposus at L5-S1, degenerative disc disease and 
degenerative joint disease of the sacroiliac joints residual 
discomfort as described, flexion of the lumbosacral spine to 
85 degrees with distraction and loss of activities as 
described.  

The examiner opined that the veteran was unable 
"(unwilling)" to perform provocative testing for fear of 
exacerbating back spasms and hat one could estimate that the 
85 degrees of flexion obtained with distraction would 
decrease 10 to 20 degrees if spasms were provoked.  The 
examiner stated there was no evidence to suggest weakness, 
instability or fatigability.

The RO in April 1998 after review of the additional evidence 
including an extensive record received from SSA restored the 
40 percent disability rating from February 1995 under 
Diagnostic Code 5295-5293 criteria.


Criteria

A claim for increased disability compensation is generally 
well grounded when an appellant indicates an increase in 
disability since the last rating.  Johnston v. Brown, 10 Vet. 
App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under diagnostic code 5289 a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.

Under Diagnostic Code 5293 a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating may be assigned for severe intervertebral 
disc syndrome productive of recurring attacks with 
intermittent relief.  A 20 percent rating may be assigned for 
moderate intervertebral disc syndrome productive of recurring 
attacks.  A 10 percent rating may be assigned when mild and 0 
when postoperative, cured.  

Lumbosacral strain may be rated as follows: severe; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  Diagnostic Code 5295.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed to the extent possible and that no further duty to 
assist exists with respect to the claim.  The veteran has 
been provided comprehensive examinations in connection with 
the claim and other records have been obtained.  
Comprehensive VA examination was scheduled to address 
relevant evaluative criteria in accord with the principles 
established in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The record reflects that the veteran did report for the 
examinations and that the examination was comprehensive and 
addressed relevant rating criteria.  The medical examination 
records include sufficient detail regarding the veteran's 
lumbar spine disorder to apply current rating criteria and 
are considered the best evidence for an informed 
determination of the veteran's current impairment from the 
disorder.  Further, there has not been reported any more 
recent comprehensive evaluation or treatment since the VA 
examinations in late 1997.  Johnson v. Brown, 9 Vet. App. 7 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

The veteran's lumbar spine disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295 and 5293, which assess the frequency 
and intensity of attacks, pain, muscle spasm, and the level 
of neurological disturbance as primary rating criteria for 
the incremental ratings from 0 to 60 percent.  The veteran 
has been provided the essential rating criteria.  The Board 
finds the selected rating scheme appropriate for the 
veteran's disability in view of the diagnosis and 
symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); 38 C.F.R. §§ 4.20, 4.21 (1998).  Regarding 
consideration of 38 C.F.R. §§ 4.40 and 4.45 in ratings under 
Diagnostic Code 5293, the Board has noted the recent opinion 
of the VA General Counsel (VAOPGCPREC 36-97, O.G.C. PREC. 36-
97). 

It is noted that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson, supra, and 
DeLuca, 8 Vet. App. at 206.  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the lumbar spine is 
proper.

The record reflects that the RO in its 1998 and earlier 
decisions rated the veteran's disability on the basis of then 
current VA examination records and contemporaneous outpatient 
treatment reports which included complaints principally of 
lower spine pain and functional impairment.  

Viewed collectively, the examination reports, which record 
observations through late 1997, show persistent pain 
complaints and appreciable orthopedic findings but no 
appreciable persistent neurologic deficit as contemplated in 
the pronounced criteria for intervertebral disc syndrome.  
The veteran has reported having difficulty because of his 
lumbar pain, and several VA examinations through late 1997 
reported findings that viewed collectively appear to be 
indicative of an appreciable disability principally on an 
orthopedic basis with a neurologic component.  

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is not 
warranted.  The intensity of the back disorder symptoms, 
overall, is not more than the corresponding percentage 
evaluation under Code 5293 of 40 percent.  This rating for 
lumbar disc disease does not require a mechanical application 
of the frequency and intensity data to the schedular 
criteria.  Here, however, applying the rating schedule 
liberally results in a 40 percent evaluation recognizing a 
severe disorder.  

Further, the preponderance of the evidence is against an 
increased evaluation based on functional loss due to pain on 
use or due to flare-ups, as the veteran's complaints of pain, 
when evaluated in association with clinical objective 
findings obtained on examination, are not reflective of a 
level of impairment greater than severe disability 
contemplated in the current 40 percent evaluation.  The most 
recent VA examination addressed the essential elements and 
found no evidence thereof.

VA examinations in the aggregate showed the veteran has had 
pain that has adversely affected his walking ability.  
Functional limitations demonstrated on examinations have been 
consistent with no more than severe impairment contemplated 
in the current 40 percent evaluation.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40, 4.45, or 4.59 do not provide a basis 
for a higher rating.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

The recent examination findings clearly will not support a 
conclusion that the veteran's disorder is more than severe, 
or that the disorder is pronounced.  There was no 
confirmation of absent ankle jerk and sensory examinations 
have been reported as normal.  The evaluations the RO sought 
and which the veteran did attend was deemed necessary to 
assess the level of disability.  There is current evidence of 
severe orthopedic symptoms, principally limitation of motion 
and muscle spasm but, significantly, the VA examiners have 
not reported objective evidence of more disabling disc 
disease from a neurological standpoint.  

In addition, an evaluation greater than 40 percent cannot be 
assigned under Diagnostic Code 5292 for limitation of motion 
of the lumbar spine.  Nor can an increased evaluation be 
assigned under Diagnostic Code 5295 for lumbosacral strain.  
There is no ankylosis reported currently to permit the 
application of Diagnostic Code 5289.  

The Board notes that the veteran has reported that his back 
pain is at times acutely worse, but the evaluations under the 
rating schedule contemplate exacerbations.  38 C.F.R. § 4.1. 

The Board finds the lumbar spine disability has not rendered 
his disability picture unusual or exceptional in nature, 
markedly interfered with employment, or required frequent 
inpatient care as to render impractical the application of 
regular schedular standards, thereby precluding assignment of 
an evaluation in excess of 40 percent on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).  The rating schedule is 
considered adequate to compensate for considerable loss of 
working time from exacerbation of disability.  38 C.F.R. 
§ 4.1.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the probative evidence 
is against the claim for an increased rating.


IIIb.  Left hip iliopsoas bursitis

Factual Background

The veteran submitted his initial application for service 
connection of a disability of the left hip in August 1995 and 
the RO in July 1996 granted service connection for iliopsoas 
bursitis of the left hip after review of extensive medical 
reports that covered many years and a VA examination in early 
1996.  The RO rated the disability noncompensable under 
Diagnostic Code 5019 criteria.   

On the 1996 VA examination, the examiner reported a full 
range of motion of the left hip with flexion of 120 degrees, 
abduction of 45 degrees, adduction of 30 degrees, internal 
rotation of 30 degrees and external rotation of 45 degrees.  
There was a positive Faber sign on the left and there was 
increased pain with resisted hip flexion greater on the left.  
There was no tenderness in the pubis ischium or iliac wings.  
Stressing the iliac wings caused back pain and pain in the 
region of the sacroiliac joints.  A MRI in late 1995 was 
reported as showing probable iliopsoas bursitis on the left.  
The diagnosis was mild iliopsoas bursitis of the left hip.

At a RO hearing in 1996, the veteran complained of a popping 
sensation and radiating pain in the left hip and limitation 
of motion.

On a VA examination in 1997, the veteran reported he had been 
unemployed since 1994 when he worked as a painter.  He 
reported daily pain in the left hip. There was no atrophy of 
the lower extremities.  He walked very slowly with crutches 
and he was unable to squat or balance on each leg without 
holding on.  He was reported to have a full range of motion 
with flexion to 125 degrees, extension 35 degrees, abduction 
to 45 degrees, adduction to 20 degrees, external rotation to 
60 degrees and internal rotation to 40 degrees.  The examiner 
reported iliopsoas bursitis and residual discomfort as 
described and a normal examination. 


Criteria

Hip, ankylosis, unfavorable, with extremely unfavorable 
ankylosis, the foot not reaching ground, crutches 
necessitated, shall be rated 90 percent.  Intermediate 
ankylosis shall be rated 70 percent.  Favorable ankylosis, in 
flexion at an angle between 20 degrees and 40 degrees, and 
slight adduction or abduction shall be rated 60 percent.  
Diagnostic Code 5250.

The rating schedule provides a 10 percent rating for 
limitation of extension of the thigh to 5 degrees.  
Diagnostic Code 5251.

The rating schedule provides a 40 percent rating for 
limitation of flexion of the thigh to 10 degrees, a 30 
percent rating for flexion limited to 20 degrees, a 20 
percent rating for flexion limited to 30 degrees and a 10 
percent rating where thigh flexion is limited to 45 degrees.  
Diagnostic Code 5252.

The rating schedule provides a 20 percent rating for 
impairment of the thigh, limitation of abduction, with motion 
lost beyond 10 degrees.  Limitation of adduction of the 
thigh, cannot cross legs, may be rated 10 percent.  
Limitation of rotation of the thigh, cannot toe-out more than 
15 degrees in the affected leg may be rated 10 percent.  
Diagnostic Code 5253.

The rating schedule provides an 80 percent rating for flail 
joint of the hip. Diagnostic Code 5254.

The rating schedule provides an 80 percent rating for 
impairment of the femur, fracture of shaft or anatomical neck 
with nonunion, with loose motion (spiral or oblique 
fracture).  With nonunion, without loose motion, weight-
bearing preserved with aid of brace, a 60 percent rating is 
provided.  Fracture of the surgical neck of the femur with 
false joint shall be rated 60 percent.  Malunion of the femur 
with marked knee or hip disability shall be rated 30 percent; 
with moderate knee or hip disability, 20 percent and with 
slight knee or hip disability, 10 percent.  Diagnostic Code 
5255.

The standardized description of ankylosis and joint motion 
measurement included in the rating schedule shows hip flexion 
from 0 to 125 degrees and hip abduction from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II.

Analysis

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The veteran 
appears to have expressed disagreement with the initial 
evaluation assigned by the RO after the Board decision 
granting service connection for his left hip disability.  

As for the left hip, the Board finds that the evidence of 
probative value in view of the detailed description of 
pertinent evaluative criteria, viewed objectively, does not 
preponderates against the claim for increase of the left hip 
disability rating.  It supports a conclusion that the 
veteran's disorder is manifested by symptoms of persistent 
pain primarily but more recently without significant 
limitation of motion. The level of impairment, overall, 
appears to have been consistent throughout the period covered 
by the appeal in view of the recorded findings on 
comprehensive examinations.  The record shows the lumbar 
spine predominates in the disability picture and this appears 
to be reflected in the recent assessment of mild bursitis of 
the left hip that took into account weakness, fatigability 
and incoordination.  38 C.F.R. § 4.7.  

Thus characterization of the level of hip impairment as mild 
would appear to be consistent with the probative objective 
assessments most recently provided by a VA examiner in 1997.  
However, the Board notes that bursitis is rated as arthritis 
and the minimal symptoms would appear to allow for a 10 
percent evaluation for the joint in view of the weakness, 
pain and functional impairment that may be linked to the 
bursitis.  The minimum compensable evaluation would be 
appropriate in view of the intention of the rating schedule 
to s recognize painful joints.  38 C.F.R. § 4.59.

The Board notes that from the information on file, it appears 
that the appellant's bursitis of the left hip has not 
rendered his disability picture unusual or exceptional in 
nature, shown to in and of itself constitute marked 
interference with employment, or to have required frequent 
inpatient care as to render impractical the application of 
regular schedular standards, thereby precluding assignment of 
an evaluation in excess of the current rating for either hip 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).


IV.  Total disability rating based on IU

Factual Background

The veteran submitted an application for IU in May 1995 and 
at the time his only service connected disability was a 
disability of the low back that was rated 40 percent.  The RO 
in 1996 granted service connection for dysthymic disorder on 
a secondary basis and rated it 30 percent disabling from 
August 1995.  This increased the veteran's combined 
disability rating to 60 percent.  In the 1996 rating 
decision, the RO also granted service connection for the 
veteran's bursitis of the left hip and rated it 
noncompensable.

On a VA psychiatric examination in 1996, the examiner opined 
that the psychiatric disorder produced moderate to moderately 
sev4ere disability.  The examiner noted that the veteran 
clearly described depression related to chronic pain.  The 
veteran reported that he had not worked since 1990.  In a 
pain clinic evaluation report completed in 1996, the veteran 
reported he dropped out of high school to work as a painter 
and indicated that he continued to do this primarily until he 
was injured on the job in 1990.  In a July 1994 medical 
evaluation, he reported having worked less that three months 
in the previous five years because of back pain and had 
recently obtained a job as a painter but reinjured his back.

The extensive record reviewed by a SSA Administrative Law 
Judge (ALJ) in 1996 has been received.  In concluding that 
the veteran was disabled since May 1994, the ALJ found, in 
essence, that the veteran's allegations were credible, that 
his lumbar spine disability and is psychiatric disorder were 
considered severe under the applicable standard and that he 
did not have transferable skills to perform other work within 
hid physical and mental residual functional capacity.  The 
ALJ also noted that the veteran had a limited ninth grade 
education and had not engaged in any substantial gainful 
activity since the disability onset date.

On a VA orthopedic examination in 1997, the examiner opined 
that the veteran would not be able to work in manual labor 
because of his service connected back disability and would 
definitely have to be on lifting restrictions not to exceed 
10 pounds and be able to rest periodically throughout the 
day.  The examiner opined that the majority of the veteran's 
limitations were secondary to his back spasms and felt that 
he would be able to work in a sedentary capacity as long as 
he were free to move about after approximately one hour of 
remaining in a seated position.

On a VA psychiatric examination in 1997, the examiner opined 
that the veteran's dysthymia seemed about as severe now as in 
early 1996 and felt that it was mildly limiting the veteran's 
ability to be employed successfully and alone did not 
disqualify him from being employable.  The examiner opined 
that from the standpoint of dysthymia the veteran would 
probably work more successfully at a job that required 
minimal social interaction and no contact with the public.  



Criteria

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination. 38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  

Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue. 38 C.F.R. 
§ 4.16(b).


Analysis

As a preliminary matter, the Board notes that the veteran's 
claim for IU benefits is, in essence, a claim for increased 
rating which, in general, is well grounded.  The Board is 
satisfied that all relevant facts have been properly 
developed and that there is no further duty to assist with 
respect to the claim.  The claim for IU, in general, is not 
inextricably intertwined with an increased rating claim, as 
an individual unemployability claim does not necessarily 
require a specific disability rating for consideration.  
Vettese v. Brown, 7 Vet. App. 31 (1994).

The relevant facts show that the veteran completed the ninth 
grade and last worked in the early 1994 when he was a 
painter.  He receives SSA disability benefits.   

Regarding the veteran's compensable service-connected 
disabilities, a 30 percent rating for dysthymia and a 40 
percent rating for a low back disability have been in effect 
for several years and are the principal disabilities.  Based 
on the effective dates assigned for the disability ratings, 
the veteran's combined rating of at least 60 percent for 
disabilities of common etiology has been in effect since 1995 
thereby meeting the schedular criteria.  

The record reflects that the medical treatment the veteran 
has received in the time pertinent to this appeal has been 
directed principally to his low back disability as well as 
his psychiatric disorder.  Upon review of the record, the 
Board finds that there is substantial evidence supporting a 
total rating for compensation purposes based on IU.  

The Board has noted that the veteran has several compensable 
service-connected disabilities with dysthymia, a low back 
disability and now iliopsoas bursitis compensable and 
reasonably seen as the most prominent at this time.  He has 
not worked for any significant period since 1990 and it does 
not appear that he is a viable candidate for gainful 
employment in view of his multiple system disabilities.  

The Board cannot overlook the opinions on recent VA 
examinations directed to the veteran's employability.  The 
examiners did concede disabling psychiatric and orthopedic 
disability, with the orthopedic disorder of the low back 
predominating.   The most recent psychiatric examination did 
appear to view the dysthymia about the same as in 1996 
although currently characterizing the disability as mild when 
previously it had been viewed as moderate to moderately 
severe.  Viewed objectively, the record, in particular the 
course of his principal service connected psychiatric and 
orthopedic disabilities as reflected in VA and private 
medical reports, does appear to provide a plausible basis for 
a favorable decision on this matter. 

The Board does find competent opinion of probative weight for 
and against the claim and there is none that indicates that 
but for a nonservice-connected disability, the veteran would 
have been capable of working at any time recently.  

There is persuasive evidence that the veteran would not be 
employable in light of the service-connected disabilities 
that SSA also focused on.  What is notable is that the SSA 
decision considered the veteran's education and work 
background and also found his complaints credible.  The VA 
examiners in 1997 imposed significant limitations on the type 
of employment that the veteran could perform and apparently 
did not give significant consideration to education.  It is 
an unusual case where there is competent evidence for and 
against IU but in this case, the differing conclusions of 
adjudicators seem to place the significant evidence in 
relative equipoise.  Accordingly, the Board finds that a 
total rating for compensation purposes based on IU is 
supported by thee evidentiary record.  Vettese, 7 Vet. 
App. at 35.  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for residuals of a fracture 
of the coccyx, the appeal is denied.

The veteran not having submitted new and material evidence to 
reopen his claim for service connection for a disability of 
the right hip, the appeal is denied.

An increased rating for a disability of the lumbosacral spine 
and sacroiliac joints is denied.

An increased rating of 10 percent for iliopsoas bursitis of 
the left hip is granted subject to the regulations governing 
the payment of monetary awards.

A total compensation rating based on IU is granted subject to 
the regulations governing the payment of monetary awards.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals




 

